Broyles, C. J.
On the first appearance of this case here this court held that the petition failed to set out a cause of action, and reversed the judgment of the trial court overruling the general demurrer. See Atlanta Coca-Cola Bottling Co. v. Brown, 46 Ga. App. 451 (167 S. E. 776). Before the remittitur from this court was made the judgment of the trial court, the plaintiff amended her original petition, and the defendant renewed its demurrer to the petition as amended. The trial judge ruled that the amendment to the petition did not change “the nature of the cause of action,” and dismissed the amended petition on the general demurrer. Held, that this ruling was correct.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.